393 S.E.2d 891 (1990)
326 N.C. 601
Thomas K. WHITE
v.
The NORTH CAROLINA STATE BOARD OF EXAMINERS OF PRACTICING PSYCHOLOGISTS.
No. 109P90.
Supreme Court of North Carolina.
May 10, 1990.
Ragsdale, Kirschbaum, Nanney, Sokol & Heidgerd, Raleigh, for plaintiff.
Norma S. Harrell, Asst. Atty. Gen., for defendant.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff in this matter pursuant to G.S. § 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant; and upon consideration of the petition for discretionary review of the decision of the North Carolina Court of Appeals, filed by Plaintiff pursuant to G.S. § 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is *892 "Allowed by order of the Court in conference, this the 10th day of May 1990."
The Petition for Discretionary Review is:
"Denied by order of the Court in conference, this the 10th day of May 1990."